DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 17-21 and 24, the term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fellner (DE 102015014372).
	Regarding claim 16, Fellner discloses a closure device for closing a liquid pouch, comprising: a base body (shown in fig. 2) formed as a one-piece element (see fig. 2), comprising a flat flange edge 12 for connecting the base body to the liquid pouch (see fig. 2 and paragraph 31 of the translation), and a portal structure (structure extending upward from flange 12; see fig. 2) with a main section, a first valve section (section which includes valve element 23; see fig. 2) and a second valve section (section which includes valve element 17; see fig. 2), wherein the first valve section comprises a first opening (opening within element 25 for fluid to pass through when element 23 is removed; see fig. 2 and paragraph 35) that is accessible from the outside (via opening 26) and that is designed for inserting and withdrawing a fluid (see fig. 2), and the second valve section comprises a second opening 14 that is accessible from the outside and that is designed for inserting and withdrawing a fluid (see fig. 2); a first valve element (valve within tap 22) that is arranged within the first valve section for reversibly closing the first opening (via plate 23; see fig. 2), and a second valve element 17 that is arranged within the second valve section for reversibly closing the second opening 14 (see fig. 2), wherein the first opening 26 and the second opening 14 are arranged parallel to the flange edge 12 (see fig. 2). 

	Regarding claim 18, Fellner discloses wherein the tappet comprises a guide pin 24 in its closing section for guiding the tappet when the external force is applied (see fig. 2), which guide pin 24 is accessible from the outside (via member 27) of the first valve section through the first opening (via plate 25 opening). 
Regarding claim 19, Fellner discloses a guide element (via plate 25) that is arranged within the first valve section and that is designed for guiding a movement of the tappet (see fig. 2).
Regarding claim 20, Fellner discloses a sealing element 23 that is arranged within the first valve section between the closing section of the tappet and the first closing edge and that is designed for closing the first opening (opening within element 25 for fluid to pass through when element 23 is removed; see fig. 2 and paragraph 35). 

Regarding claim 21, Fellner discloses wherein the second valve element is formed in one piece from elastic plastic material and comprises a spring section 18 (see fig. 2), which exerts a closing force on a plane end section of the second valve element 
Regarding claim 22, Fellner discloses a mounting strap 16 that is designed for removable coupling to protrusions in an area of the second valve section facing the flange edge to secure the second valve element within the second valve section (see fig. 2 and paragraph 33). 
	Regarding claim 23, Fellner discloses wherein the main section is designed cylindrically (see fig. 2); in its circumference comprises a gripping element 20 for retaining the closure device in a desired orientation (see fig. 2); comprises a circumferential protrusion 28 that is oriented parallel to the flange edge on a side facing away from the flange edge (see fig 2).
	Regarding claim 24, Fellner discloses wherein the first valve section is designed cylindrically (see fig. 2); projects above the main section perpendicular to the flange edge 12 (see fig. 2).
	Regarding claim 25, Fellner discloses a circumferential receptacle (i.e. between elements 20 and 12; see fig. 2) at an outer side of the first valve section. 

Regarding claim 26, Fellner discloses wherein the second valve section is arranged within the main section (see fig. 2). 

	Regarding claim 28, Fellner discloses wherein the base body is designed as an injection-molded piece (see paragraphs 21 and 30). 
Regarding claim 29, Fellner discloses a liquid pouch and a closure device according to claim 16 (see fig. 2 and paragraph 31 of the translation). 
	Regarding claim 30, Fellner discloses wherein the flange edge 12 of the closure device is welded to the liquid pouch (see paragraphs 22 and 33).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        




/Vishal Pancholi/Primary Examiner, Art Unit 3754